Citation Nr: 1242055	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-28 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.   Entitlement to service connection for a right knee disorder, to include as secondary to service-connected hammertoes.

2.   Entitlement to service connection for a left knee disorder, to include as secondary to service-connected hammertoes.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1980, to February 1983, and from February 1993, to February 1994.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island  (the RO). 


FINDINGS OF FACT

1.  The competent and probative medical evidence of record demonstrates that the Veteran's right knee condition is not related to his service-connected hammertoes,  military service, or any event in service. 

2.  The competent and probative medical evidence of record demonstrates that the Veteran's left knee condition is not related to his service-connected hammertoes,  military service, or any event in service. 


CONCLUSION OF LAW

1.  A right knee condition was not incurred in or aggravated by service, nor may such condition be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).

2.  A left knee condition was not incurred in or aggravated by service, nor may such condition be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in letters dated July 2009, and August 2009, that contained all of the required notice.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  Additionally, VA provided the Veteran with medical examinations that were adequate because the examiners reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Furthermore, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Veteran is seeking entitlement to service connection for both right and left knee conditions, to include as secondary to his service-connected hammertoes.  In the interest of economy, a common discussion of both issues will be presented. 

The Veteran contends that his bilateral knee disorder has been bothering him for several years since his military service and that this problem stems from abnormal walking on account of his service-connected hammertoes.  He has stated that his condition is manifested by pain and resulted in his knees giving out.  In his July 2010 VA Form 9, the Veteran stated that his condition creates problems getting in and out of cars, ascending and descending stairs, and walking more than three city blocks.  The Veteran also stated that he can no longer ride a bicycle.

A review of the Veteran's service treatment records was absent for a discussion of any knee condition diagnosis or treatment thereof.  The claims file also contains records of the Veteran's treatment at the VA Medical Center.  While these records show complaints of bilateral knee pain, they do not contain any statements regarding the relationship of such pain to the Veteran's military service or service-connected hammertoes.  

The Veteran was administered a VA examination in September 2009.  At this examination, although noted that the Veteran had complained of bilateral knee pain, the examiner found that the Veteran's knees appeared to be normal with no functional impairment.  The examiner opined that there was insufficient data in the claims file to determine if the service-connected hammertoes had caused the bilateral knee pain.  In support, the examiner provided that age may be a factor.

The Veteran was administered an additional VA examination in October 2010.  At this examination, the examiner again found that the Veteran's knees appeared to be normal with no functional impairment, in spite of complaints of bilateral knee pain.  The examiner opined that, although there was minimal evidence of arthritis and cysts in the knees, these conditions would not be responsible for the degree of pain or functional impact that the Veteran had reported.  He further opined that it was less likely than not that the Veteran's current knee problems were collateral damage from his hammertoes, particularly when taking the Veteran's age into account.  

In November 2010, the examiner who conducted the October 2010 VA examination offered an addendum opinion.  In this opinion, the examiner further provided that the Veteran's minimal arthritis and cysts were a product of the natural aging process.  Also, because there was no functional impact to the knees, as the only confirmed impact was detectable via X-ray only, there was less of a likelihood that the Veteran's hammertoes would have caused such.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a bilateral knee disability, so the appeal must be denied.   As the evidence shows that there is a current disability, based upon the Veteran's lay testimony of pain and the VA examiner's diagnoses of minimal degenerative arthritis and Baker's cysts, as well as a service-connected disability, hammertoes, the issue turns upon the question of a determination of a nexus between the two.  Wallin, 11 Vet. App. 509.

Although the Veteran has provided lay testimony positing a link between his hammertoes and bilateral knee condition, the Veteran is not competent to opine regarding the etiology of such, as he is not shown to possess the type of expertise that would be necessary to speak of such matters.  See Espiritu, 2 Vet. App. at 494.  As such, a medical opinion is required to make such a determination.  Id.  The issue of nexus cannot be resolved in the Veteran's favor, as the only opinions of record, from the September 2009 and October 2010 VA examiners respectively, found that the Veteran's bilateral knee manifestations were likely due to the natural aging process and not a result of his service-connected hammertoes.  No further evidence to the contrary has been introduced.

Service connection is also not warranted for a bilateral knee disability on a direct basis.  38 C.F.R. 3.303.  There are no complaints of any knee disability during service.  Moreover, following his discharge from the service, the first evidence of any kind referring to any problem in either knee was in 2003, almost nine years after the Veteran's discharge from military service.  Thus, no in-service knee injury or continuity of any in-service knee injury has been shown.  As such, the issue of nexus in the context of direct service connection does not become material.  See Hickson, 12 Vet. App. at 253.


ORDER

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected hammertoes, is denied.

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected hammertoes is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


